                        Case 18-12773-BLS          Doc 26      Filed 12/19/18       Page 1 of 3



                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

In re:                                                         Chapter 11

INTERTOUCH HOLDINGS LLC,                                       Case No. 18-12772 (BLS)

                                Debtor.                        Re: D.I. 16


In re:                                                         Chapter 11

INTERTOUCH TOPCO LLC,                                          Case No. 18-12773 (BLS)

                                Debtor.                        Re: D.I. 19


     GATE WORLDWIDE HOLDINGS LLC’S LIMITED OBJECTION TO MOTION
    BY DEBTORS FOR ORDER PURSUANT TO SECTIONS 105(a), 363(c)(1), AND 1108
         OF THE BANKRUPTCY CODE (A) AUTHORIZING (I) CONTINUED
      MAINTENANCE OF EXISTING BANK ACCOUNT; (II) CONTINUED USE OF
      EXISTING BUSINESS FORMS; AND (III) THE OPENING AND CLOSING OF
     BANK ACCOUNTS AND (B) WAIVING CERTAIN U.S. TRUSTEE GUIDELINES

             Gate Worldwide Holdings LLC (“GWH”), by and through its undersigned counsel, hereby

objects (the “Objection”) to the cash management motion [Case No. 18-12772 D.I. 16, Case No.

18-12773 D.I. 19] (the “Cash Management Motion”)1 filed by the Debtors. In support of this

Objection, GWH respectfully submits as follows:

             1.         The Cash Management Motion seeks authority to maintain Holding’s existing

bank account at Chase and to continue use of existing business forms. GWH does not oppose

entry of an interim order granting this relief.

             2.         However, GWH objects to the other relief requested through the Cash

Management Motion:

                           The Debtors’ proposed interim order authorizes the Debtors to “implement
                            reasonable changes to their existing cash management system as they may

1
             Capitalized terms not otherwise defined herein shall have the same meanings as those ascribed to them in
             the Cash Management Motion.


28223342.1 12/19/2018
                        Case 18-12773-BLS        Doc 26      Filed 12/19/18   Page 2 of 3



                            deem necessary or appropriate, including closing any of [sic] accounts or
                            opening any new accounts, wherever the Debtors deem that such accounts are
                            needed or appropriate,” providing notice only to the committee (if appointed)
                            and the U.S. Trustee. See Proposed Interim Order ¶ 11.

                           The proposed order explicitly prohibits the Debtors from “entering into any
                            intercompany transactions with any non-debtor affiliates” or “providing any
                            funds or transferring any assets to any non-Debtor affiliates.” See Proposed
                            Interim Order ¶ 12. However, by negative implication, the proposed order
                            does not prohibit the Debtors from engaging in intercompany transactions with
                            each other, or transferring funds or other assets among themselves.

                           According to the Cash Management Motion, the Chase account is Holding’s,
                            not Topco’s, and Topco has no bank account. However, the proposed order
                            vaguely and confusingly refers to the “Debtors’” authority to use the account,
                            and the account being treated as the “Debtors’” property. See Proposed
                            Interim Order ¶ 3 (“[T]he Debtors are authorized to designate, maintain and
                            continue to use the existing bank account . . . and treat such account for all
                            purposes as an account of the Debtors . . . .”).

             3.         As detailed in GWH’s Emergency Motion for Entry of an Order Granting Relief

from the Automatic Stay Pursuant to Sections 362(d) and (f) of the Bankruptcy Code, GWH is

party to an action in New York state court, where GWH sought, and the state court has ordered,

Topco’s membership interest units in Holdings to be transferred to GWH to satisfy a judgment.

As such, the Debtors’ corporate separateness and the issue of which Debtor owns what assets are

of keen interest to GWH, and important to—at the very least—maintaining the status quo while

the Debtors’ cases are before this Court. GWH respectfully submits that such issues should not be

prejudiced by any interim order on the Cash Management Motion.

             4.         GWH informally objected to the Cash Management Motion, and proposed a

revised interim order to the Debtors (the “Revised Order”). The Revised Order is attached hereto

as Exhibit A. A marked version of the Revised Order, showing changes against the Debtors’

proposed order, is attached hereto as Exhibit B. As of the time of filing this Objection, the

Debtors have not agreed to the Revised Order.



                                                         2
28223342.1 12/19/2018
                        Case 18-12773-BLS       Doc 26     Filed 12/19/18   Page 3 of 3



             5.         GWH hereby objects to entry of the proposed interim order attached in the Cash

Management Motion. Entry of the Revised Order will resolve this Objection.

             WHEREFORE, for the reasons set forth above, GWH respectfully requests that the Court

sustain this Objection, and condition interim approval of the Debtor’s Cash Management Motion

upon entry of the Revised Order.

Dated: December 19, 2018                            SAUL EWING ARNSTEIN & LEHR LLP


                                                    /s/ Lucian B. Murley
                                                    Lucian B. Murley (DE Bar No. 4892)
                                                    1201 North Market Street, Suite 2300
                                                    P.O. Box 1266
                                                    Wilmington, DE 19899
                                                    Telephone: (302) 421-6898
                                                    Facsimile: (302) 421-5864
                                                    luke.murley@saul.com

                                                    -and

                                                    Joseph L. Clasen
                                                    Patrick M. Birney
                                                    Ian T. Clarke-Fisher
                                                    Andrew A. DePeau
                                                    ROBINSON & COLE LLP
                                                    666 Third Avenue
                                                    New York, New York 10017
                                                    Telephone: (212) 451-2900
                                                    jclasen@rc.com
                                                    iclarke-fisher@rc.com

                                                    Counsel for Gate Worldwide Holdings LLC




                                                       3
28223342.1 12/19/2018
